Citation Nr: 0844634	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran originally filed his claim 
of entitlement to service connection for PTSD in May 1999.  A 
rating decision dated in June 1999 granted service connection 
and assigned the current 50 percent disability rating.  In 
May 2000, the veteran filed a claim for an increased rating 
for his PTSD.  The 50 percent disability rating was continued 
in an April 2001 rating decision.  The veteran timely 
submitted a notice of disagreement in March 2002.  The RO 
issued a statement of the case in January 2003, but the 
veteran failed to perfect his appeal.  In September 2003, the 
veteran filed a claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  As the RO considered 
the veteran's PTSD his most disabling condition and the 
veteran claimed an inability to work due to PTSD, the 
evaluation of this condition was put at issue as an integral 
part of the TDIU claim.

In April 2008, the Board denied the veteran's claim for an 
increased disability rating for PTSD, in excess of 50 percent 
disabling, and the veteran appealed.  Subsequently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an October 2008 Order vacating, in part, the April 
2008 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.  (The April 2008 Board decision remanded the issue of 
entitlement to a TDIU, in part for VA examinations of the 
service-connected disabilities.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claim.

Following the Board's denial of the veteran's increased 
rating claim and apparently pursuant to the remand of the 
TDIU issue, the veteran was provided a VA examination, in 
July 2008.  Additional VA treatment records have also been 
associated with the claims file.  As the Board decision 
denying an increased rating for PTSD has been vacated by the 
Court, the claim must be readjudicated by the RO/AMC, in 
light of the addition to the claims folder of additional 
pertinent evidence.  In order to comply with due process 
concerns, this claim is remanded back to the RO/AMC for 
readjudication and issuance of a supplemental statement of 
the case.  

Accordingly, the case is REMANDED for the following action:

The claim of entitlement to a disability 
rating in excess of 50 percent disabling 
for PTSD must be readjudicated based on 
the entire record, and if the claim is 
not resolved to the satisfaction of the 
veteran, a supplemental statement of the 
case must be issued to the veteran and 
his representative.  They should then be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

